Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 10/21/2019 is made of record.  Claims 1-17 are currently pending in the application.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 11, drawn to surface-modified nanodiamond.
Group II, claim(s) 2-4, 7-10 and 12-16, drawn to nanodiamond liquid dispersion.
Group III, claim(s) 5, drawn to method of forming nanodiamond liquid dispersion.
Group IV, claim(s) 6 and 17, drawn to resin dispersion.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I to IV lack surface-modified nanodiamond having a structure in which nanodiamond particle is modified by a group represented by formula - 
    PNG
    media_image1.png
    109
    115
    media_image1.png
    Greyscale
 wherein R1 represents an aliphatic hydrocarbon group having 6 or more carbon atoms, R2 and R3 may be independently hydrogen atom or aliphatic hydrocarbon group having 1 to 3 carbon atoms, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suresh et al (US 2015/0218921 A1).  Specifically, Suresh et al teach amphiphilic nanoparticles (abstract) comprising a base portion and hydrophobic portion (paragraph 0019).  The base portion, such as carbon nanodiamonds, may be chemically modified with functional groups to form hydrophobic portion (paragraph 0020).  The hydrophobic precursor may include alkoxysilanes such as hexadecyl trimethoxysilane, octyl trimethoxysilane, and octyl triethoxysilane (paragraph 0043).

During a telephone conversation with Marc Weiner on 2/26/2021 a provisional election was made with traverse to prosecute the invention of group II, claims 2-4, 7-10 and 12-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6, 11 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wyndham et al (US 2011/0049056 A1) in view of Suresh et al (US 2015/0218921 A1).
Regarding claims 2 and 12, Wyndham et al disclose in examples (see Table 5) a composition comprising diamond nanoparticle (i.e. reads on nanodiamond in present claims 2 and 12) and solvents such as EtOH (i.e. ethanol) and Tol (i.e. tolulene) both of which read on organic solvent in present claims 2 and 12.
Wyndham et al fail to disclose nanodiamond surface modified by the group of formula I or II.
However, Wyndham et al in the general disclosure teach that surface of nanodiamonds can be modified.  To create hydrophobic nanodiamonds the use of 
Regarding claim 3, see examples (Table 5) wherein the solvent includes toluene (i.e. reads on an aromatic hydrocarbon).
Regarding claims 4, 10 and 13, nanoparticle has a particle diameter of less than 100 nm (paragraph 0046).
Regarding claims 7 and 14, see examples (Table 5) wherein diamond nanoparticles are present in amounts of 0.4 to 9.3% by weight.
Regarding claims 9 and 16, given that composition, of Wyndham et al in view of Suresh et al, comprises a dispersion of nanoparticles in organic solvents as in present claims and the starting functionalized diamond nanoparticles have a size of less than 100 nm, one skilled in art prior to the filing of present application would have a reasonable basis to expect the liquid dispersion, of Wyndham et al in view of Suresh et .

Claims 2-4, 7-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (US 20160102188 A1) in view of Suresh et al (US 2015/0218921 A1).
Regarding claims 2 and 12, Myllymaki disclose a composition comprising nanodiamond material (abstract) which reads on nanodiamond in present claims 2 and 12.  Nanodiamond material containing liquid medium is brought into contact with a filler for producing a suspension comprising the filler, nanodiamond material and a liquid medium (paragraph 0109) which reads on the liquid dispersion in present claim 2.  The liquid medium includes organic solvents (paragraph 0134) which reads on the organic solvent in present claims 2 and 12.  The surface of nanodiamond particles are functionalized to increase adherence into filler material surface.  Examples of functionalized nanodiamond particles include silyl functionalized nanodiamond particles.  Nanodiamond material particles are preferably functionalized predominantly with one type of active surface function, but can contain two or several types of surface functions (paragraph 0130).  
Myllmaki is silent with respect to the species of functional group of formula I or II.

Regarding claim 3, examples of organic solvents include toluene (paragraph 0138) which reads on the aromatic hydrocarbon in present claim 3.
Regarding claims 4, 10 and 13, nanodiamond particles have an average primary particle size of 1 to 10 nm (paragraph 0133) which reads on the diameter of nanodiamond in present claims 4, 10 and 13.
Regarding claim 7 and 14, the composition comprises 0.01 to 80% by weight nanodiamond material (paragraph 0179) which overlaps with the amount of nanodiamond material in present claims 7 and 14.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim
Regarding claims 8 and 15, the composition comprises 0.01 to 80% by weight nanodiamond material (paragraph 0179) which overlaps with the amount in present claims 8 and 15.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Hence, it is the office’s position that a composition comprising nanodiamond particles in overlapping amounts would necessarily comprise organic solvent and nanodiamond particles in amounts greater than 70% by weight.
Regarding claims 9 and 16, given that the composition, of Myllmaki in view of Suresh et al, comprises a dispersion of nanoparticles in organic solvents as in present claims and the starting diamond nanoparticles have a size of less than 100 nm, one skilled in art prior to the filing of present application would have a reasonable basis to expect the liquid dispersion, of Myllmaki in view of Suresh et al, to have the presently claimed properties (such as in a case where a liquid component is removed from the nanodiamond liquid dispersion to produce a powdered surface-modified nanodiamond and the powdered surface-modified nanodiamond is redispersed in the organic solvent to prepare a nanodiamond liquid dispersion having a solid content concentration of 1 wt.%, a particle diameter (D50) of the surface-modified nanodiamond in the prepared nanodiamond liquid dispersion is from 10 to 100 nm), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 2-4, 9-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al (US 2015/0218921 A1).
Regarding claims 2 and 12, Suresh et al disclose combining amphiphilic nanoparticles containing a carbon core, at least one hydrophilic group, at least one hydrophobic group with a carrier fluid to form a suspension (i.e. reads on the liquid dispersion in present claim 2).  Contacting at least one of a subterranean formation and water with the suspension to form an emulsion stabilized by the amphiphilic nanoparticles and removing hydrocarbons (i.e. reads on the organic solvent in present claim 2) from the emulsion (see claim 1).  It is the office’s position that inclusion of hydrocarbons in the emulsion is implicit based on the teaching that hydrocarbons are removed from the emulsion.
Suresh et al fail to disclose surface modified nanodiamond comprising groups of formula I or II. 
However, Suresh et al in the general disclosure teach that amphiphilic nanoparticles include a base portion, hydrophilic portion ad hydrophobic portion (paragraph 0019).  Base portion may include nanodiamonds (paragraph 0020).  Examples of the hydrophobic precursors include hexadecyl trimethoxysilane (i.e. reads on group I of present claim 12), octyl trimethoxysilane and octyl triethoxysilane (paragraph 0043) which read on group I of present claims 2 and 12.  Therefore, in light of the teachings in general disclosure of Suresh et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the nanodiamond functionalized with any of the silanes including hexadecyl trimethoxysilane, octyl trimethoxysilane and octyl triethoxysilane in the carrier fluid to obtain an emulsion including surface modified nanodiamond and hydrocarbons, absent evidence to the contrary.
Regarding claim 3, it is noted that hydrocarbons from the subterranean formation include aromatic hydrocarbons.
Regarding claim 4, 10, and 13, amphiphilic nanoparticles have an average particle diameter of less than 1000 nm (paragraph 0015) which overlaps with the particle diameter in present claims 4, 10 and 13.
Regarding claims 9 and 16, given that emulsion, of Suresh et al, comprises a dispersion of nanoparticles in organic solvents, such as hydrocarbons, as in present claims and the starting diamond nanoparticles have a size of less than 1000 nm and overlaps with the particle diameter in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the emulsion, of Suresh et al, to have the presently claimed properties (such as in a case where a liquid component is removed from the nanodiamond liquid dispersion to produce a powdered surface-modified nanodiamond and the powdered surface-modified nanodiamond is redispersed in the organic solvent to prepare a nanodiamond liquid dispersion having a solid content concentration of 1 wt.%, a particle diameter (D50) of the surface-modified nanodiamond in the prepared nanodiamond liquid dispersion is from 10 to 100 nm), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764